Citation Nr: 0423074	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for duodenal 
ulcer, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for a medial 
meniscectomy of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1976.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the claims file indicates that the 
veteran has never been provided adequate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its effect on his claim 
for service connection for PTSD.  The veteran has not been 
provided any notice under the VCAA with regard to his claims 
for increased evaluations for a duodenal ulcer and a medial 
meniscectomy of the right knee.  Therefore, additional 
compliance with the VCAA is required.  

The Board recognizes that the RO sent the veteran a VCAA 
notice letter in January 2002 that purported to address each 
of the issues on appeal.  However, the correspondence 
essentially only addressed his claim for service connection 
for PTSD.  It did not provide any notice with regard to the 
veteran's claims for increased evaluations.  Moreover, it 
failed to provide the appropriate notice under the VCAA with 
regards to the service connection claim, including what 
information and evidence the veteran is responsible for, and 
what evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

It is also apparent that the veteran has not been advised to 
provide any evidence in his possession that pertains to any 
of the claims on appeal.  38 C.F.R. § 3.159(b)(1).

The Board also observes that in connection with treatment for 
PTSD, the veteran has reported being in a rocket attack in 
Vietnam.  In July 2001 and November 2001, the RO requested 
that the veteran complete and submit a questionnaire about 
the claimed stressors.  The veteran has not complete the 
questionnaire.  In March 2002, he stated that VA could obtain 
the required information from VA records showing treatment 
for PTSD.  In this regard, the Board notes that the VA 
records of PTSD treatment already of record fail to provide 
specific dates or places of the claimed events.  Without such 
information, the RO is unable to ask the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) to provide any 
information that might corroborate the veteran's alleged 
stressors.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
recently reaffirmed its holding in Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  In that case, the Court stated that the 
veteran's unit records constituted independent descriptions 
of rocket attacks that were experienced by the veteran's unit 
when he was stationed in Vietnam, which, when viewed in the 
light most favorable to the veteran, objectively corroborated 
his claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  In doing so, the 
Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time of 
the attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that he alleges occurred did, in fact, occur. Id. at 
128-129.

In light of foregoing, the Board concludes that the veteran 
should be afforded another opportunity to provide details 
about his claimed in-service stressor involving his unit 
being subjected to rocket attacks.  The Board advises the 
veteran that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the Board finds that this case must be REMANDED 
to the RO for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claims for 1) entitlement to 
service connection for PTSD; 2) 
entitlement to an evaluation in excess of 
20 percent for a duodenal ulcer; and 3) 
and entitlement to an evaluation in 
excess of 10 percent for a medial 
meniscectomy of the right knee, of the 
impact of the notification requirements 
on the claims.  The appellant should 
further be requested to submit all 
evidence in his possession that pertains 
to these claims.

2.  The RO should contact the veteran and 
afford him another opportunity to submit 
complete, and as specific as possible, 
information (such as units, dates and 
locations) regarding any claimed 
stressors which he argues caused his 
PTSD, including his unit being subjected 
to rocket attacks.  The RO should inform 
the veteran of the importance of his 
cooperation with the request.  

3.  The RO should obtain the veteran's 
unit histories (including any oral 
histories) and submit them, along with 
copies of the veteran's personnel records 
(already in the claims file) and his 
stressor statement to the USASCRUR for 
verification of the claimed stressful 
events. 

4.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

5.  Then, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for PTSD, entitlement 
to an evaluation in excess of 20 percent 
for a duodenal ulcer and entitlement to 
an evaluation in excess of 10 percent for 
a medial meniscectomy of the right knee.  
If any part of the decision is adverse to 
the veteran, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


